DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
I. Pertinent Prosecution History	4
II. Claim Status	5
III. Reissue Requirements	5
IV. Information Disclosure Statement	7
V. Reissue Oath/Declaration	7
VI. Specification Objections	7
VII. Drawing Objections	8
VIII. Claim Objections	9
IX. Claim Interpretation	9
A.	Lexicographic Definitions	10
B.	35 U.S.C § 112 6th Paragraph	10
(1)	Functional Phrase – “Processor I”	11
(2)	Functional Phrase – “Processor II”	15
X. Claim Rejections – 35 U.S.C. § 112	19
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	19
(1)	New Matter/Written Description	20
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	22
XI. Claim Rejections - 35 USC § 251	27
A.	Oath/Declaration	27
B.	New Matter	28
XII. Double Patenting	28
A.	U.S. Reissue Application No. 16/813,139	30
XIII. Claim Rejections – 35 USC § 103	35
A.	Claims 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”). 	36
XIV. Conclusion	56







































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant filed the instant continuation reissue application 16/839,617 (“‘617 Cont Reissue Application”) on 03 April 2020 for U.S. Reissue Application 16/813,139 (“‘139 Reissue Application”), filed 09 March 2020 for U.S. Application No. 14/325,276 (“‘276 Application"), filed 07 July 2017, now U.S. Patent No.10,057,729 (“‘729 Patent”), issued 21 August 2018, which is a continuation of U.S. Application No. 11/327,472 (“‘472 Application"), filed 09 January 2006, now U.S. Patent No. 8,842,695 (“‘695 Patent”), issued 23 September 2014, and which claims foreign priority to Korean Patent Application Nos. 10-2005-087443, filed 20 September 2005 (“KRA ‘443”) and 10-2005-001893, filed 07 January 2005 (“KRA ‘893”).
Thus, the Examiner concludes that for examination purposes the instant ‘617 Cont Reissue Application claims a priority date of 07 January 2005.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘617 Cont Reissue Application on 03 April 2020. The Examiner finds that the instant ‘617 Cont Reissue 

Claim Status
The Examiner finds that the claim status in the instant ‘617 Cont Reissue Application is as follows:
Claim(s)	1-8					(Original and canceled)
Claim(s)	9-24					(New)
Thus, the Examiner concludes that claims 9-24 are pending (“Pending Claims”) in the instant ‘617 Cont Reissue Application. Claims 9-24 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘729 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘617 Cont  Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement
Applicants’ Information Disclosure Statement, filed 03 April 2020 has been received and entered into the record. Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the Examiner. See attached form PTO-1449.

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner finds that the Declaration filed by Applicant on 03 April 2020 (“April 2020 Declaration”) states
At least one error is the failure to claim an embodiment regarding the separate embodiment of FIG. 9A as reflected in the present claims by removing the term "first" of first info fields so that a length field can be first.

(Feb 2020 Declaration; emphasis added). The Examiner finds this error statement as incorrect. To support the Examiner’s position, the Examiner finds that the instant ‘617 Cont Reissue Application is instead claiming the separate embodiment of Figure 6A, not 9A. (See April 2020 Remarks at 7; “Support Table”). From this perspective, Applicant is required to assert a new error statement for correction in this instant ‘617 Cont Reissue Application.

Specification Objections
The disclosure is objected to because of the following informalities:
110a is connected to a first ANC 120a, and the second ANTS 110b is connected to a second ANC 1201” should read – The first ANTS 110a is connected to a first ANC 120a, and the second ANTS 110b is connected to a second ANC 120b –.
In c.8, ll.20-22, the disclosure to “FIG. 3A is a diagram illustrating a modified format of a multiuser packet according to the first embodiment of the present invention, With reference to FIG. 3A, a detailed …,” should read – FIG. 3A is a diagram illustrating a modified format of a multiuser packet according to the first embodiment of the present invention. With reference to FIG. 3A, a detailed …–. [Emphasis on amendment from “comma” to “period.”
In c.10, ll.2-3, the disclosure to “… In step 512, the At determines…,” should read –… In step 512, the AT determines…–.
  Appropriate correction is required.

Drawing Objections
The disclosure is objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: PAD. 
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.173(b)(1) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure of an amended drawing should be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Objections
The April 2020 Claim Amendment does not comply with 37 CFR 1.173(b) and is objected to because the indicated new claims in the April 2020 Claim Amendment are not underlined in their entirety (i.e., claim number, claim status identifier and claim limitations), as set forth in 37 CFR 1.173(d). (See MPEP § 1453).
Claims 9, 13, 17 and 21 are objected to because of the following informalities: the recitation to “… based the identifier field associated with the terminal in the one info field,…” should read – … based on the identifier field associated with the terminal in the one info field,…–.  
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a 
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function



(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 13-16 and 21-24 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:
Functional Phrase – “Processor I” 
A first means-plus-function phrase is recited in claim 13 (and included in each of dependent claims 14-16) which recites “a processor …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 13 expressly recites:
a processor … configured to:
receive a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field, and
identify the one part among the at least n parts, based on [sic] the identifier field associated with the terminal in the one info field [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple processor would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor …” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor …” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP21 the Examiner	 finds that claimed function(s) is:
[R]eceiv[ing] a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field, and

[I]dentify[ing] the one part among the at least n parts, based on [sic] the identifier field associated with the terminal in the one info field

Because FP1 recites the above recited functions, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 1
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP1.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘729 patent discloses,


(‘729 Patent at c.7, ll.7-9); and
A description will now be made of structures of an ANTS and an. AT according to an exemplary embodiment of the present invention,

FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention. With reference to FIG. 12, a detailed description will now be made of structures of an ANTS and an AT according to an embodiment of the present invention.

(Id. at c.14, l.65 – c.15, l.5; see Figure 12).

A structure and operation of an ANTS 1210 will first be described herein below. The ANTS 1210 corresponds to the ANTS 110 shown in FIG. 1, but is not limited thereto. An ANTS controller 1211 controls a process of generating a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9. A data queue 1213 stores user data received from an upper node 1212 separately for individual users. For example, the upper node 1212 corresponds to the ANC 120 of FIG. 1. The ANTS controller 1211 detects the data stored in the data queue 1213, and performs a control operation of generating and transmitting a multiuser packet according to characteristics of the data before transmission.

That is, the ANTS controller 1211 controls transmission of the data stored in the data queue 1213. When transmitting a single user packet, the ANTS controller 1211 outputs data stored in only one data queue to a data generation and transmission/reception unit 1214. However, when transmitting a multiuser packet, the ANTS controller 1211 reads data from a plurality of data queues 1213 and outputs the read data to the data generation and transmission/reception unit 1214 in order to generate a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9 using user data stored in the plurality of data queues 1213 before transmission. Then the data generation and transmission/reception unit 1214 generates a transmission burst under the control of the ANTS controller 1211, and transmits the transmission burst through a corresponding wireless band.

Next, a structure and operation of an AT 1200 will be described. The AT 1200 corresponds to the AT 100 of FIG. 1, but is not limited thereto. In the AT 1200, a radio frequency (RF) unit 1201 frequency-down-converts an RF signal received from an antenna into a baseband signal, and outputs the baseband signal to a demodulator 1202. The demodulator 1202 demodulates the baseband signal modulated during its transmission, and outputs the demodulated data to a decoder 1203. The decoder 1203 decodes the demodulated data encoded during its transmission, and outputs the decoded data to an AT controller 1204 together The RF unit 1201, the demodulator 1202 and the decoder 1203 comprise a reception data processor.

(Id. at c.14, l.65 – c.15l.33; see Figure 12). The Examiner finds that the AT 1200 includes the RF unit 1201, the demodulator 1202 and the decoder 1203 that comprise a reception data processor (Id.) However, even though the ‘729 Patent provides an overview and “RF unit, demodulator and decoder” boxes for receiving data, the Examiner finds insufficient disclosure to any special programming and/or algorithms that specifically receives the transmitted generated data and identifies one part of the at least n parts based upon the identifier field.
Thus, for claim 13, the Examiner concludes that the claimed functions and the ‘729 Patent fail to clearly link and associate corresponding structure to the function of FP1.1 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply hardware/software receiving MAC packet including at least n parts on a channel…, and identifying one part of the at least n parts based upon the identifier field, respectively.

Functional Phrase – “Processor II”
A first means-plus-function phrase is recited in claim 21 (and included in each of dependent claims 22-24) which recites “a processor …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 21 expressly recites:
a processor … configured to:
generate a MAC packet including at least n parts, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with a terminal is included in the one info field, and
transmit the MAC packet including the at least n parts on a channel [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘729 patent does not define or otherwise use the term “processor” and thus the specification of the ‘729 patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple processor would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor …” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely 

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner	 finds that claimed function(s) is:
[G]enerat[ing] a MAC packet including at least n parts, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with a terminal is included in the one info field, and

[T]ransmit[ting] the MAC packet to a plurality of terminals on a channel

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2
th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘792 patent discloses,
FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention

(‘729 Patent at c.7, ll.7-9); 
A description will now be made of structures of an ANTS and an. AT according to an exemplary embodiment of the present invention,

FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention. With reference to FIG. 12, a detailed description will now be made of structures of an ANTS and an AT according to an embodiment of the present invention.

A structure and operation of an ANTS 1210 will first be described herein below. The ANTS 1210 corresponds to the ANTS 110 shown in FIG. 1, but is not limited thereto. An ANTS controller 1211 controls a process of generating a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9. A data queue 1213 stores user data received from an upper node 1212 separately for individual users. For example, the upper node 1212 corresponds to the ANC 120 of FIG. 1. The ANTS controller 1211 detects the data stored in the data queue 1213, and performs a control operation of generating and transmitting a multiuser packet according to characteristics of the data before transmission.

That is, the ANTS controller 1211 controls transmission of the data stored in the data queue 1213. When transmitting a single user packet, the ANTS controller 1211 outputs data stored in only one data queue to a data generation and transmission/reception unit 1214. However, when transmitting a multiuser packet, the ANTS controller 1211 reads data from a plurality of data queues 1213 and outputs the read data to the data generation and transmission/reception unit 1214 in order to generate a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9 using user data stored in the plurality of data queues 1213 before transmission. Then the data generation and transmission/reception unit 1214 generates a transmission burst under the control of the ANTS controller 1211, and transmits the transmission burst through a corresponding wireless band.

(Id. at c.14, l.65 – c.15, l.33; see Figure 12). The Examiner finds that the ANTS controller 1211 provides the information to a data generation and transmission/reception unit 1214 which generates data in a certain format as indicated by Figures 2, 3, 6 and 9. (Id.) However, even though the ‘729 Patent provides an overview and a “generation and transmission” box for processing data, the Examiner finds insufficient disclosure to any special programming and/or algorithms that specifically processes the data into generated data and transmit the generated data.
Thus, for claim 21, the Examiner concludes that the claimed functions and the ‘729 Patent fail to clearly link and associate corresponding structure to the function of FP1.2 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply hardware/software generating a MAC packet in the format resembling Figure 6 and transmitting it, respectively.3

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claim 21, the Examiner finds that claim 21 recites,
the base station comprising:

a transmitter; and

a processor coupled with the transmitter and configured to:

generate a MAC packet…; and 

transmit the MAC packet

(April 2020 Claim Amendment, emphasis added).  The Examiner finds that the ‘729 Patent discloses the ANTS controller 1211 providing information to a data generation and transmission/reception unit 1214 which generates data in a certain format as indicated by Figures 2, 3, 6 and 9 and transmits through a corresponding wireless band . (‘729 Patent at c.14, l.65 – c.15, l.33; see Figure 12), In addition, the Examiner finds that the AT 1200 may including an RF unit 1201 which may include a transmission and reception data processor. (Id. at c.15, ll.34-39, 45-46; c.15, l.65 – c.16, l.5). While the ‘729 Patent provides sufficient direction for the AT 1200 to include embodiments comprising separate transmission and reception data processors, the Examiner finds insufficient support in the ‘729 Patent for the ANTS controller 1211 having a separate a distinct transmitter from the transmission/reception unit 1214.


With respect to the limitations of claims 11, 15, 19 and 23, the Examiner finds that claims 11, 15, 19 and 23 recite,
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU)

(April 2020 Claim Amendment, emphasis added).  The Examiner finds that the ‘729 Patent discloses Figures 2A, 3A, 6A and 9A as being a “format of a multiuser packet.” (‘729 Patent at c.6, ll.314-33, 38-40, 50-52, 62-64; c.7, ll.33-35; c.8, ll.20-22; c.10, ll.27-29; c.12, ll.65-67). In addition, the Examiner finds that the ‘729 Patent discloses “add[ing] enough ‘0’ – padding to fill up empty space of the MAC payload… completing the generation of the multiuser packet. (Id. at c.9, ll.34-36). However, the Examiner finds insufficient disclosure to the format of multiuser packet or the MAC payload as specifically being a MAC protocol data unit (PDU).
	In addition, while the ‘729 Patent discloses the padding functionality as part of the generation of the multiuser packet, the Examiner finds insufficient disclosure to any identification of a presence or length of the padding based on the size of the MAC-PDU or multiuser packet.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a base station including identifying a presence and a length of the padding based on a size of MAC protocol data unit (PDU).

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations of claims 9 and 13, the Examiner finds that claims 9 and 13 recite “[a] method/terminal for receiving a medium access control (MAC) packet …  receiving/receive a MAC packet..”
With respect to the limitations of claims 17 and 21, the Examiner finds that claims 17 and 21 recite “[a] method/terminal for transmitting a medium access control (MAC) packet …  generating/generate a MAC packet … transmitting/transmit the MAC packet ...”
It is unclear and indefinite to whether these “MAC packets” are the same or additional “MAC packets.” Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements.
The Examiner is examining these limitations as the same “MAC packet” as recited in the preamble of claims 9, 13, 17 and 21, respectively.

claims 9, 13, 17 and 21, the Examiner finds that the claims recite:
a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field

(April 2020 Claim Amendment; claims 9, 13, 17 and 21). First, the Examiner finds that Applicant has directed the Office to the second embodiment of Figures 6A-6B to which the ‘617 Cont Reissue Application is based. (See April 2020 Remarks at 7). Moreover, the April 2020 Remarks direct the Office to portions of the ‘729 Patent that provide support for the MAC packet including n parts with each n part being consecutively concatenated. (Id.). However, in Examination of the sections of the ‘729 Patent provided by Applicant for support, and Figure 6A below, the Examiner finds it unclear and indefinite to the relationship of the n parts that are consecutively concatenated and the “one part” that includes “one info field and one packet.” 

    PNG
    media_image1.png
    233
    877
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    166
    media_image2.png
    Greyscale

In examination of Figure 6A, the Examiner finds that the “one info field” is part of the MAC Header and not part of the n parts that are consecutively concatenated, thus, the “one info field” cannot be a “one part” of the n parts that are consecutively concatenated. Consequently, the Examiner queries Applicant to whether the “one part” is included in the n parts that are consecutively concatenated, or is the “one part” in addition to the n parts that are consecutively concatenated. Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements from each other.
	In this light and to advance prosecution by providing art rejections infra, the Examiner construes the “one part” as not being a part of the n parts that are consecutively concatenated, but instead being a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., including the info field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated).

Claim 13 recites the limitation "the method comprising" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner finds that the claim is directed to “[a] terminal.” The claim will be examined as such.

With respect to the limitations of claims 11, 15, 19 and 23, the Examiner finds that claims 11, 15, 19 and 23 recite,
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU)

(April 2020 Claim Amendment, emphasis added).  The Examiner finds that the ‘729 Patent discloses Figures 2A, 3A, 6A and 9A as being a “format of a multiuser packet.” (‘729 Patent at c.6, ll.314-33, 38-40, 50-52, 62-64; c.7, ll.33-35; c.8, ll.20-22; c.10, ll.27-29; c.12, ll.65-67). In addition, the Examiner finds that the ‘729 Patent discloses “add[ing] enough ‘0’ – padding to fill up empty space of the MAC payload… completing the generation of the multiuser packet. (Id. at c.9, ll.34-36). Since the ‘729 Patent has insufficient discourse a MAC-PDU, the Examiner finds 
The Examiner is examining this limitation as a “multiuser packet” as disclosed in the  ‘729 Patent, respectively.

With respect to claims 13-16 and 21-24, the claim elements “processor” (i.e., FP1 and FP2) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “processor(s),” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘729 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ IX.B.(1)-(2) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-16 and 22-24 are similarly rejected based on their dependency from independent claims 13 and 21.

Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
With respect to the limitations of claims 10 and 14, the Examiner finds that claims 10 and 14 recite,
a base station.

(April 2020 Claim Amendment, emphasis added). The omitted structural cooperative relationships are: The relationship of the “base station” to the: MAC packet; terminal; n;  and mobile communications system.

The Examiner finds that because claims 9-24 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 251
Oath/Declaration
Claims 9-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. (See § V supra
New Matter
Claims 9-24 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a display device with the claims requirements as set forth above. (See § X.A supra for further explanation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Reissue Application No. 16/813,139
Claims 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 3, 3, 4, 7, 7, 7, 8, 1, 1, 1, 2, 5, 5, 5 and 6, respectively, (“‘139 ODP Claims”) of copending reissue Application No. 16/813,139 (“‘139 RI Application”) in view of Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”).4 
With respect to the limitations of claims 9, 12, 13, 16, 17, 20, 21 and 24, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 9, 12, 13, 16, 17, 20, 21 and 24 are identical or similar and/or covered by the ‘139 ODP Claims. The Examiner finds that claims 9, 12, 13, 16, 17, 20, 21 and 24 of the ‘617 Reissue Application have essentially the same claim requirements as the ‘139 ODP Claims, just somewhat broader and narrower. In addition, where claims 9, 12, 13, 16, 17, 20, 21 and 24 of the ‘617 Reissue Application and the ‘139 ODP Claims are not exactly the same, the Examiner finds that claims 9, 12, 13, 16, 17, 20, 21 and 24 of the ‘617 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘139 ODP Claims.
The Examiner finds that the ‘139 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part; and the one info field being one octet.
length field and one packet are consecutively placed in one part; and the one info field being one octet is known in the art. 
As set forth supra, the Examiner finds that the recited MAC packet structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the info field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated). (See § X.B supra).
From this perspective, the Examiner finds that Attar, for example, teaches a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar teaches “n security Layer Packets” being consecutively concatenated. (Id.) The Examiner finds that Attar teaches a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar teaches the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) Moreover, the Examiner finds that Attar teaches a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated).

    PNG
    media_image3.png
    295
    591
    media_image3.png
    Greyscale

In addition, the Examiner finds that Attar teaches the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one length field and one packet are consecutively placed in one part; and the one info field being one octet as described in Attar in the apparatus and method of ‘139 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a MAC header including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one length field and one packet are consecutively placed in one part; and the one info field being one octet, since it provides a mechanism to deliver an enhanced forward traffic channel addressing and rate control protocol. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and Id.)
While Attar discloses the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated forming a “one part” of the MAC packet, Attar is silent to instead switching the orientation of the “m Packet Info Fields” and “n Length Fields” in the MAC Header.
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “m Packet Info Fields” on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, being placed consecutively with the consecutively concatenated “n security Layer Packets” to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “m Packet Info Fields” structure from the left  on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet) with a reasonable expectation of success (i.e., Obvious to try).

With respect to the limitations of claims 10, 11, 14, 15, 18, 19, 22 and 23, the Examiner finds that Attar teaches the MAC Layer Header comprising m PacketInfo Fields and n Length Fields. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that n is determined when the access network generates the Forward Traffic Channel MAC protocol, including the n Length Fields, to transmit. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
In addition, the Examiner finds that Attar teaches a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Attar, see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). Since the padding is placed at the end of the combination of the MAC Header and the n security Layer Packets, as in the ‘729 Patent, the Examiner finds that Attar discloses identifying the presence and a length of the padding required based the size of the combination of the MAC Header and the n security Layer Packets.
The Examiner finds that that it would have been similarly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate n being determined by a base station; and identifying a presence and a length of the padding based on a size of MAC protocol data unit (PDU) as described in Attar in the apparatus and method of ‘139 ODP Claims.
Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”). 5
With respect to the limitations of claim 9, Attar discloses
[a] method for receiving a medium access control (MAC) packet by a terminal in a mobile communication system, the method comprising:  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
receiving a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field

As set forth supra, the Examiner finds that the recited MAC packet structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the info field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated). (See § X.B supra).
From this perspective, the Examiner finds that Attar discloses a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In Attar below, the Examiner finds that Attar discloses “n security Layer Packets” being consecutively concatenated. (Id.) The Examiner finds that Attar discloses a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) Moreover, the Examiner finds that Attar discloses a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated).

    PNG
    media_image3.png
    295
    591
    media_image3.png
    Greyscale

While Attar discloses the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated forming a “one part” of the MAC packet, Attar is silent to instead switching the orientation of the “m Packet Info Fields” and “n Length Fields” in the MAC Header.
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to  on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, being placed consecutively with the consecutively concatenated “n security Layer Packets” to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “m Packet Info Fields” on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet) with a reasonable expectation of success (i.e., Obvious to try).
identifying the one part among the at least n parts, based the identifier field associated with the terminal in the one info field

As set forth supra, the Examiner finds that the recited MAC packet structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that i.e., the info field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated). (See § IX.B.(1) supra).
From this perspective, the Examiner finds that Attar discloses a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). The Examiner finds that Attar discloses the m PacketInfo Fields each including a Format portion and MACIndex portion, the latter being the access terminal assigned. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that the “n security Layer Packets” are identified by the MACIndex portions of their complementary “m PacketInfo Fields.” (Id. at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
wherein the one info field is one octet and a padding is placed directly after a last part optionally

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4). In addition, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5).

With respect to the limitations of claim 10, Attar teaches and/or renders obvious
wherein n is determined by a base station.

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that n is determined when the access n Length Fields, to transmit. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).

With respect to the limitations of claim 11, Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Attar, see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). Since the padding is placed at the end of the combination of the MAC Header and the n security Layer Packets, as in the ‘729 Patent, the Examiner finds that Attar discloses identifying the presence and a length of the padding required based the size of the combination of the MAC Header and the n security Layer Packets.

With respect to the limitations of claim 12, Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 13, Attar discloses
[a] terminal for receiving a medium access control (MAC) packet in a mobile communication system, the method comprising: 

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
a receiver

As set forth supra, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). The Examiner finds that an access terminal receiving the Forward Traffic Channel MAC protocol transmitted from the access network would have hardware/software to receive the Forward Traffic Channel MAC protocol.
a processor coupled with the receiver and configured to: 
receive a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field; and
identify the one part among the at least n parts, based the identifier field associated with the terminal in the one info field

As set forth supra, and with respect to claim 13, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(1) supra). In addition, the Examiner finds that Functional Phrase 1 as recited in claim 13 is indefinite. (See § X.B supra). In this light and to advance prosecution by providing art rejections even though this claim is supra)
In addition, and as set forth supra, the Examiner finds that the recited MAC packet structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the info field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated). (See § X.B, supra).
From this perspective, the Examiner finds that Attar discloses a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar discloses “n security Layer Packets” being consecutively concatenated. (Id.) The Examiner finds that Attar discloses a 
    PNG
    media_image3.png
    295
    591
    media_image3.png
    Greyscale
MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) Moreover, the Examiner finds that Attar discloses a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated).
While Attar discloses the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated forming a “one part” of the MAC packet, Attar is silent to instead switching the orientation of the “m Packet Info Fields” and “n Length Fields” in the MAC Header.
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “m Packet Info Fields” on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, being placed consecutively with the consecutively enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “m Packet Info Fields” on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet) with a reasonable expectation of success (i.e., Obvious to try).
With respect to the identifying step, the Examiner finds that Attar discloses a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). The Examiner finds that Attar discloses the m PacketInfo Fields each including a Format portion and MACIndex portion, the latter being the access terminal assigned. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that the “n security Layer Packets” are identified by the MACIndex portions of their complementary “m PacketInfo Fields.” (Id. at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
wherein the one info field is one octet and a padding is placed directly after a last part optionally.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4). In addition, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5).

With respect to the limitations of claim 14, Attar teaches and/or renders obvious
wherein n is determined by a base station.

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that n is determined when the access network generates the Forward Traffic Channel MAC protocol, including the n Length Fields, to transmit. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).

With respect to the limitations of claim 15, Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Attar, see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). Since the padding is placed at the end of the combination of the MAC Header and the n security Layer Packets, as in the ‘729 Patent, the Examiner finds that Attar discloses identifying the presence and a length of the padding required based the size of the combination of the MAC Header and the n security Layer Packets.

With respect to the limitations of claim 16, Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 17, Attar discloses
[a] method for transmitting a medium access control (MAC) packet by a base station in a mobile communication system, the method comprising:  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
generating a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field

As set forth supra, the Examiner finds that the recited MAC packet structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the info field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated). (See § X.B supra).
From this perspective, the Examiner finds that Attar discloses a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In Attar below, the Examiner finds that Attar discloses “n security Layer Packets” being consecutively concatenated. (Id.) The Examiner finds that Attar discloses a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) Moreover, the Examiner finds that Attar discloses a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated).

    PNG
    media_image3.png
    295
    591
    media_image3.png
    Greyscale

While Attar discloses the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated forming a “one part” of the MAC packet, Attar is silent to instead switching the orientation of the “m Packet Info Fields” and “n Length Fields” in the MAC Header.
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to  on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, being placed consecutively with the consecutively concatenated “n security Layer Packets” to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “m Packet Info Fields” on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet) with a reasonable expectation of success (i.e., Obvious to try).
transmitting the MAC packet including the at least n parts on a channel,

In this regard, the Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar
wherein the one info field is one octet and a padding is placed directly after a last part optionally

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4). In addition, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5).

With respect to the limitations of claim 18, Attar teaches and/or renders obvious
wherein n is determined by the base station.

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that n is determined when the access network generates the Forward Traffic Channel MAC protocol, including the n Length Fields, to transmit. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).

With respect to the limitations of claim 19, Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Attar, see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). Since the padding is placed at the end of the combination of the MAC Header and the n security Layer Packets, as in the ‘729 Patent, the Examiner finds that Attar discloses identifying the presence and a length of the padding required based the size of the combination of the MAC Header and the n security Layer Packets.

With respect to the limitations of claim 20, Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 21, Attar discloses
[a] base station for transmitting a medium access control (MAC) packet in a mobile communication system, the base station comprising: 

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
a transmitter

supra, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). The Examiner finds that an access network transmitting the Forward Traffic Channel MAC protocol to an access terminal would have hardware/software to transmit the Forward Traffic Channel MAC protocol.
a processor coupled with the receiver and configured to: 
generate a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field, and
transmit the MAC packet including the at least n parts on a channel,

As set forth supra, and with respect to claim 21, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § IX.B.(2) supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 21 is indefinite. (See § X.B supra). In this light, and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor …’ as hardware/software generating a MAC packet in the format resembling Figure 6 and transmitting it, respectively.6 (See § IX.B.(2) supra)
In addition, and as set forth supra, the Examiner finds that the recited MAC packet structure is indefinite. (See § X.B, supra). Subsequently, and as set forth supra, the Examiner construes a “one part” as a separate a distinct part that defines the transition between the MAC i.e., the info field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated). (See § X.B, supra).
From this perspective, the Examiner finds that Attar discloses a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar discloses “n security Layer Packets” being consecutively concatenated. (Id.) The Examiner finds that Attar discloses a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) Moreover, the Examiner finds that Attar discloses a “one part” as a separate a distinct part that defines the transition between the MAC Header and the n parts that are consecutively concatenated (i.e., the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated).

    PNG
    media_image3.png
    295
    591
    media_image3.png
    Greyscale

Attar discloses the length field on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated forming a “one part” of the MAC packet, Attar is silent to instead switching the orientation of the “m Packet Info Fields” and “n Length Fields” in the MAC Header.
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “m Packet Info Fields” on the right end of the MAC Header and the “first n part” of the n parts that are consecutively concatenated “one part” structure of the MAC packet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, being placed consecutively with the consecutively concatenated “n security Layer Packets” to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “m Packet Info Fields” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “m Packet Info Fields” on the right end of the MAC Header and the “first n part” of the n parts that i.e., Obvious to try).
With respect to the transmitting step, the Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
wherein the one info field is one octet and a padding is placed directly after a last part optionally

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4). In addition, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5).
With respect to the limitations of claim 22, Attar teaches and/or renders obvious
wherein n is determined by the base station.

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that n is determined when the access network generates the Forward Traffic Channel MAC protocol, including the n Length Fields, to transmit. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).

With respect to the limitations of claim 23, Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § X.B. supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Attar, see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). Since the padding is placed at the end of the combination of the MAC Header and the n security Layer Packets, as in the ‘729 Patent, the Examiner finds that Attar discloses identifying the presence and a length of the padding required based the size of the combination of the MAC Header and the n security Layer Packets.

With respect to the limitations of claim 24, Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, 
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘729 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘729 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘729 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        











SJR
1/14/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        2 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        3 The Examiner finds that Applicant asserted that Figures 6A and 6B is the embodiment to which the ‘617 Cont Reissue Application is based. (See April 2020 Remarks at 7).
        4 In prosecution of the ‘276 Application, which is now the ‘729 Patent, the Examiner finds that the PTAB affirmed an obviousness rejection over Attar and Sidhushayana. (See PTAB Decision mailed 12 October 2017 (“Oct 2017 PTAB Decision”)).
        5 In prosecution of the ‘276 Application, which is now the ‘729 Patent, the Examiner finds that the PTAB affirmed an obviousness rejection over Attar and Sidhushayana. (See Oct 2017 PTAB Decision).
        6 The Examiner finds that Applicant asserted that Figures 6A and 6B is the embodiment to which the ‘617 Cont Reissue Application is based. (See April 2020 Remarks at 7).